DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 12 recites the limitation "the second floor different from an installation surface".  There is insufficient antecedent basis for this limitation in the claim.
At line 16 of claim 1, it is unclear what is meant by “the second transport system is provided penetrating the shielding wall”.  
At line 3 of claim 11, it is unclear if “a vertical direction” is the same as or different than “a vertical direction” recited at line 4 of claim 8.  
At line 4 of claim 11, it is unclear what element “as one of” references.
At line 6 of claim 11, it is unclear if “a skew direction” is the same as or different than “a skew direction” recited at line 5 of claim 8.  
At line 7 of claim 11, it is unclear what element “as another one of” references.
Claim 12 is indefinite based on the recitation “a particle beam to from” at line 4. 
Claim 13 recites at line 1 “An extension method for a particle system…” however the method does not appear to further define any steps pertaining to “[a]n extension” or what constitutes such “extension”.   
Claim 13 at line 13 recites the limitation "the second floor different from an installation surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at line 27 recites the limitation "the second irradiation system installed on the second treatment room".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --the second irradiation system in the second treatment room--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (U.S. Pub. No. 2011/0220809).  Regarding claim 1, Yajima et al. (hereinafter Yajima) discloses a particle therapy system (Fig. 11) comprising: a building 6B having a first floor (which holds R1) and a second floor (which holds R13); a particle beam generator 2 installed on the first floor (Fig. 11 and [0068]), the particle beam generator 2 being configured to generate a particle beam ([0065] and [0070]); a first transport system (from R1 to R13 as shown in Fig. 11) configured to transport a particle beam from the particle beam generator 2 to a first irradiation system 7 in a first treatment room R13 ([0054] and [0068]); and a second transport system (from R1 to R14 as shown in Fig. 11) configured to transport a particle beam branched from the first transport system (see Fig. 11), via the second floor (which holds R13) (see Fig. 11), to a second irradiation system 1B in a second treatment room R14 (Fig. 11, [0066] and [0068]), wherein: the second transport system has a first bending magnet 42 configured to bend a particle beam to a direction of the second floor (which holds R13) (see Fig. 11), which is different from an installation surface of the particle beam generator 2 (Fig. 11); the building has a shielding wall shielding the first floor and the second floor 11 [0068] on a rear side of the first bending magnet in a traveling direction of a particle beam (Fig. 1 and [0068]). Regarding claims 2 and 3, the shielding wall is erected on the second floor so as to separate the first floor from the second floor as each chamber/room of the building is separated from another by radiation shield walls made of concrete [0067] and such walls of concrete are parallel to each other as shown in Fig. 11.  Regarding claim 8, the second floor of Yajima (which holds R13) includes at least any one of a vertical direction floor configured to apply a particle beam to the second treatment room from a vertical direction (see reproduction below) and a skew direction floor configured to apply a particle beam to the second treatment room from a skew direction inclined at a predetermined angle from the vertical direction. 
[AltContent: textbox ([img-media_image1.png])]

[AltContent: arrow][AltContent: textbox (“vertical direction floor”)]





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (U.S. Pub. No. 2011/0220809) in view of Lane (U.S. Pub. No. 2016/0240350).  Regarding claim 4, Yajima discloses in a midway point of the second transport system (from R1 to R14 as shown in Fig. 11), which would be around R13, provided on a rear side of the shielding wall on the traveling direction of the particle beam (“rear side” of building being the wall on the “left” side of Fig. 11). However, Yajima fails to disclose that a gate valve is provided on the rear side of the shielding wall on the traveling direction of the particle beam.  Lane discloses a particle accelerator for use in various systems, wherein the beam transport conduit contains various junctions between sections (such as would be “sections” separating chambers in Yajima), wherein the various junctions contain gate valves to maintain vacuum quality along the conduit if interruption occurs at one junction, so as not to interrupt the other junctions leading to R1 to R13 as shown in Fig. 11) is connected to the first irradiation system 7 (Fig. 11); and the second transport system (from R1 to R14 as shown in Fig. 11) is configured to be block by the gate valve of Lane when the valve is closed as the valve is located at a midway point of the second transport system (from R1 to R14 as shown in Fig. 11).  Claims 6 and 7 are conditional upon “at a predetermined timing of extending a treatment room”, which is not positively recited and therefore does not patentably distinguish over Yajima in view of Lane.  

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791